                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    ANJENAI BOLDEN, #M31931,                         )
                                                     )
                  Plaintiff,                         )
                                                     )
    vs.                                              )           Case No. 18−cv–02197−SMY
                                                     )
    C/O JOHN DOE 1,                                  )
    C/O JOHN DOE 2, and                              )
    DANIEL Q. SULLIVAN,                              )
                                                     )
                  Defendants.                        )

                                              ORDER

YANDLE, District Judge:

          Plaintiff recently identified John Doe 1 as Michael N. Mezo and John Doe 2 as Jeffrey L.

Stallins. (Doc. 20). In doing so, Plaintiff has satisfied his obligation to identify all unknown

Defendants with particularity. (Docs. 14, 19). Defendant Warden Daniel Q. Sullivan 1 has likewise

satisfied his obligation to produce information for the purpose of identifying these individuals with

particularity. Accordingly, the Order to Show Cause (Doc. 19) entered August 13, 2019 will be

discharged, and Warden Sullivan will be dismissed from this action without prejudice.

          IT IS HEREBY ORDERED:

          The Show Cause Order (Doc. 19) entered on August 13, 2019 is DISCHARGED.

          Daniel Q. Sullivan is DISMISSED without prejudice from this action. The Clerk of Court

is DIRECTED to TERMINATE Warden Sullivan as a defendant in CM/ECF.

          The Clerk of Court is further DIRECTED to SUBSTITUTE Defendants MICHAEL N.

MEZO and JEFFREY L. STALLINS in place of Defendants John Doe 1 and 2 respectively.


1
 Warden Sullivan was named in his official capacity for the sole purpose of responding to discovery aimed
at identifying the unknown correctional officers. (See Doc. 7, pp. 6-7).
                                                         1
       With respect to COUNT 1, the Clerk is DIRECTED to prepare for Defendants MEZO

and STALLINS: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons),

and (2) Form 6 (Waiver of Service of Summons). The Clerk should mail these forms and a copy

of the Complaint (Doc. 1), Merits Review Order (Doc. 7), and this Order to each Defendant’s place

of employment as identified by Plaintiff. If a Defendant fails to sign and return the Waiver of

Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the

Clerk shall take appropriate steps to effect formal service on that Defendant, and the Court will

require that Defendant to pay the full costs of formal service, to the extent authorized by the Federal

Rules of Civil Procedure.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.

       IT IS SO ORDERED.

       DATED: 8/22/2019

                                                       s/ Staci M. Yandle
                                                       STACI M. YANDLE
                                                       United States District Judge




                                                      2
